Title: From George Washington to the United States Senate and House of Representatives, 12 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives.
            United States 12 March 1794.
          
          I transmit to you the translations of two letters from the Commissioners of his
            Catholic Majesty to the Secretary of State, and of their enclosures.
          
            Go: Washington
          
        